 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARMANDO JACOBO GONZALEZ,                            Case No. 1:19-cv-01731-NONE-JDP
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS TO
                                                          DISMISS PETITION FOR FAILURE TO
13            v.                                          COMPLY WITH STATUTE OF
                                                          LIMITATIONS
14    FISHER,
                                                          OBJECTIONS DUE IN FOURTEEN DAYS
15                        Respondent.
                                                          ECF No. 1
16

17           Petitioner Armando Jacobo Gonzalez, a state prisoner without counsel, filed a writ of

18   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. On January 14, 2020, we ordered petitioner

19   to show cause why his petition should not be dismissed as untimely. ECF No. 9. The time for

20   filing a response to the order to show cause has passed and petitioner has failed to do so.

21           Under Rule 4 of the Rules Governing Section 2254 Cases, we have “an active role in

22   summarily disposing of facially defective habeas petitions” and we may dismiss claims at

23   screening for “easily identifiable” procedural defects. Ross v. Williams, 896 F.3d 958, 968 (9th

24   Cir. 2018) (citation omitted). Moreover, we may raise the statute of limitations sua sponte when

25   reviewing a habeas petition. See Day v. McDonough, 547 U.S. 198, 209 (2006); Herbst v. Cook,

26   260 F.3d 1039, 1042 n.3 (9th Cir. 2001) (Federal district courts may consider the timeliness of a

27   state prisoner’s habeas petition to serve the interests of judicial efficiency.).

28
                                                          1
 1          Absent any statutory or equitable tolling, a one-year statute of limitations period for filing

 2   federal habeas petitions starts to run on “the date on which the judgment became final by the

 3   conclusion of direct review or the expiration of the time for seeking such review.”

 4   28 U.S.C. § 2244(d)(1)(A). Here, petitioner filed his federal habeas petition over two years after

 5   his underlying judgment became final by the conclusion of direct review. See ECF No. 9 at 2.

 6   Petitioner did not present any arguments or evidence supporting statutory or equitable tolling.

 7   Therefore, we recommend that the petition be dismissed as untimely.

 8   Certificate of Appealability
 9          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

10   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

11   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

12   requires a district court to issue or deny a certificate of appealability when entering a final order

13   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

14   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

15   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

16   standard requires the petitioner to show that “jurists of reason could disagree with the district

17   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

18   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

19   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

20          Here, petitioner has not made a substantial showing of the denial of a constitutional right.
21   Thus, we recommend that the court decline to issue a certificate of appealability.

22   Findings and Recommendations

23          For the foregoing reasons, we recommend that the court grant dismiss this case as

24   untimely. These findings and recommendations are submitted to the U.S. district judge presiding

25   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the

26   service of the findings and recommendations, the parties may file written objections to the
27   findings and recommendations with the court and serve a copy on all parties. Any such

28   objections must be captioned “Objections to Magistrate Judge’s Findings and
                                                         2
 1   Recommendations.” The presiding district judge will then review the findings and

 2   recommendations under 28 U.S.C. § 636(b)(1)(C).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     February 17, 2020
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 206.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
